Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 04/13/2022 are accepted. Claims 14-32 are amended; claims 1-13 are previously cancelled; and claims 33-38 are new.
	Applicant’s amendments to the specification filed 04/13/2022 are accepted.
	Applicant’s amendments to the drawings filed 04/13/2022 are accepted.
Response to Arguments
2)	Applicant’s arguments, see section titled “Objections”, filed 04/13/2022, with respect to the specification, drawings, and claims have been fully considered and are persuasive.  The objections of the specification, drawings, and claims have been withdrawn. 
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. § 112”, filed 04/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. § 102”, filed 04/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 14, 21, and 26 as being anticipated by U.S. PGPUB 20150202367 to Plaschkes et al., hereinafter Plaschkes, have been withdrawn. 
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. § 103”, filed 04/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 15 and 22 as being unpatentable over Plaschkes in view of U.S. PGPUB 20160325051 to Keim et al., hereinafter Keim, have been withdrawn. 
Allowable Subject Matter
3)	Claims 14-38 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claims 14, 27, and 33 (with the understanding that the claims are not identical in scope, but contain similar claimed matter), the closest art of record is Plaschkes. While Plaschkes teaches a drug delivery system (Fig. 1A; 100) comprising:
	a drug delivery mechanism (Fig. 38; 1908) including a medicament container [Paragraph 0364], an injection needle (Fig. 42C; 1904) in communication with the medicament container [Paragraph 0364], a drive assembly for dispensing medicament from the medicament container through the injection needle [Paragraph 0010];
	a protective shield (Fig. 38; 1905) disposed about the injection needle; and
	a puller device (Fig. 38; 108) configured to remove the protective shield [Paragraph 0035], the device comprising:
	a puller body (Examiner interprets the puller device 108 to be the puller body itself) having a sidewall (Fig. 41A; 2264) that circumscribes an interior space (Fig. 41B; 2270) about a longitudinal axis (Fig. 41A; 2263), a distal bottom wall (Fig. 41A; 2252) interconnected to the sidewall (as shown in Fig. 41C), and a proximal end opening (opening near Fig. 41C; “2268”) in communication with the interior space (as shown in Fig. 41C), the protective shield being insertable into the interior space through the proximal end opening (as shown in Fig. 41C), wherein the sidewall defines openings (Fig. 41A; 2296, 2298) therein;
	a plurality of resilient fingers (Fig. 41C; 2306, 2307), each resilient finger of the plurality of resilient fingers disposed in a corresponding opening of the openings defined by the sidewall (as shown in Fig. 41A) and located opposite each other relative to the interior space (as shown in Fig. 41A), each finger of the plurality of resilient fingers having a finger proximal end flexibly coupled with the sidewall (as shown in Fig. 41A) extending distally toward the bottom wall to a finger distal end (as shown in Fig. 41A); 
	Plaschkes fails to teach each finger of the plurality of resilient fingers including at least one projection (or, a plurality of projections, as in claims 27 and 33) extending toward the interior space and engaging the protective shield in a manner to facilitate removal of the protective shield during removal of the puller device. Plaschkes further fails to teach the proximally and distally facing surfaces extending between a first radially inner limit and a first radially outer limit of the plurality of projections,  and wherein each finger of the pair of fingers further includes a distally facing engagement surface disposed near a distal end of the respective finger, wherein each of the distally facing engagement surfaces extends between a second radially inner limit and a second radially outer limit, wherein the second radially outer limit is disposed farther radially outwardly of the first radially outer limit (regarding claim 27); or each projection of the plurality of projections having a proximal surface and a distal surface, wherein the distal surface of a distalmost projection of the plurality of projections of each respective resilient finger defines a distal engagement surface, the distal engagement surface extends farther radially outward than the distal surface of at least one of the other projections of the plurality of projects (regarding claim 33).
The combined structure of the plurality of projections imparts a novel and non-obvious function of the claimed invention; namely, greater gripping of an inserted needle shield - as noted by Applicant in Paragraph [0033] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783